Citation Nr: 1539597	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA RO that denied the benefits sought on appeal.  

This matter was previously before the Board in September 2014, when it remanded the Veteran's claims in order to further develop the medical evidence of record.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to special monthly compensation based on aid and attendance or housebound status has been raised by the record in a June 23, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a brain tumor, left eye disability, or left ear hearing loss disability began during the Veteran's military service, was caused by his service, had an onset within one year of his service separation, or has been continuous since service.




CONCLUSION OF LAW

A brain tumor, left eye disability, and left ear hearing loss disability were not incurred in or aggravated by the Veteran's military service, and they may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and private treatment records.).  

The Veteran received examinations addressing his claimed disabilities in June 2015.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In summary, the Board cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).
 
Service Connection

The Veteran claims that he suffers from a brain tumor, left eye disability, and left ear hearing loss disability as the result of his active duty service.  The Board will discuss these disabilities together because the evidence demonstrates that the Veteran's left eye disability and left ear hearing loss disability are related to his brain tumor. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam war will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Soft tissue sarcoma, including malignant schwannoma, is a disease that has been presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

To be entitled to a presumption of service connection based on in-service herbicide exposure, a Veteran must have set foot on the landmass of Vietnam or served on its inland waters between January 9, 1962, and May 7, 1975.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  While qualifying service in Vietnam includes service on its inland waterways, it does not include service on deep-water naval vessels in Vietnam's offshore waters.  38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peak, 525 F.3d 1168; 66 Fed. Reg. 23, 166; see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).

Turning to the facts in this case, the Veteran had been diagnosed with a malignant schwannoma, which, as noted above, is a disease associated with herbicide exposure.  The Veteran also served during the Vietnam war.  The evidence does not indicate, nor does the Veteran allege, that he served on the landmass of Vietnam or in its inland waters.  The Veteran's service separation document shows no days of foreign or sea service, and he otherwise has no decorations suggesting service in Vietnam.  Accordingly, the Veteran is not entitled to presumptive service connection for malignant schwannoma.

Even when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that organic diseases of the nervous system are chronic diseases and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015). 

With respect to evidence of a current disability, it is undisputed that the Veteran suffers from a malignant schwannoma with an associated neurotrophic keratopathy of the left eye and left ear hearing loss disability.  The first Hickson element is therefore satisfied.

With respect to the second Hickson element, in-service incurrence or aggravation of a disease or injury, as discussed in detail above, the Veteran has not advanced an argument regarding the relationship between his claimed disabilities and his active duty service.  The Veteran has never claimed, nor does the evidence of record suggest, that he was diagnosed with or treated for the symptoms of a malignant schwannoma, a left eye disability, or a left ear hearing loss disability in service.  Indeed, in a March 1966 Report of Medical History, the Veteran denied experiencing symptoms such as eye trouble, ear trouble, or dizziness or fainting spells.  In a December 1966 Report of Medical Examination, clinical examination of the Veteran's eyes, ears, and neurologic system were normal.  For these reasons, the Board finds that the second Hickson element, in-service incurrence or aggravation of a disease or injury, is not satisfied, and the claim for service connection on a direct basis fails.

With that said, the Veteran's claims would fail even if the Board were to concede that the Veteran indeed suffered an in-service event, injury, or disease, because the facts do not support a finding that a relationship exists between the Veteran's service and his current disabilities.  

Turning to a review of the evidence of record, in March 1984, the Veteran denied experiencing symptoms such as headache, tinnitus, or blurring of vision.  In February 1995, the Veteran complained of impaired balance and ringing in his left ear.  In March 1995, the Veteran complained of hearing loss and disequilibrium that had persisted for several months.  A March 1995 MRI revealed the presence of a left acoustic neuroma.  In April 1995, it was noted that the Veteran had a history of occasional dizziness and progressive left ear hearing loss, and that the Veteran's tumor would be amenable to surgical resection.  In June 1995, the Veteran underwent a surgical removal of a left acoustic neuroma.  

In February 1997, MRI examination revealed a recurrence of the acoustic neuroma.  In April 1997, the Veteran had no hearing on the left side, and he complained of nystagmus and diplopia in the left eye.  The Veteran underwent a suboccipital craniectomy with a subtotal resection that month.  A May 1997 MRI showed a recurrence of the Veteran's tumor.  In June 1997, the Veteran underwent an additional resection of his recurrent vestibular schwannoma.  In August 1997, the Veteran received radiation therapy in treatment of his tumor. In August 1997, the Veteran was evaluated for a presumed malignant schwannoma.  The Veteran had no hearing in his left ear, and he had occasional double vision.  A September 1997 follow-up MRI examination showed a continuing enhancing mass.  In December 1997, the Veteran had new tumor growth.  

A July 1998 imaging study suggested the recurrence of a malignant schwannoma in the anterior left cerebellar lobe.  In November 1998, the Veteran's attending physician submitted a statement to the Veteran's life insurance provider that the Veteran had an atypical/malignant schwannoma.  The Veteran's diagnosis was not the result of an accident.  

The Veteran filed his claim for service connection in June 2007, at which time he indicated that he suffered from a brain tumor, blindness in the left eye, and deafness in the left ear.  A March 2011 MRI examination showed a progression in the size of the Veteran's tumor.  In January 2013, it was noted that the Veteran's tumor had grown.  In April 2013, the Veteran underwent an emergency resection of his brain tumor.  

The Veteran received an examination of his brain tumor in June 2015, at which time the examiner noted that the Veteran's brain tumor with related left ear hearing loss and left eye blindness was less likely than not incurred in or caused by the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that vestibular schwannomas are Schwann cell-derived tumors that commonly arise from the vestibular portion of the eighth cranial nerve.  The overall incidence of vestibular schwannomas was about one per 100,000 person-years, but the incidence was increasing, due in part to the incidental diagnosis of asymptomatic lesions with the widespread use of MRI and CT imaging.  Risk factors for the development of schwannomas included genetic risk factors, childhood exposure to low-dose radiation for benign conditions of the head and neck, a history of parathyroid adenoma, and the use of cellular telephones.  The examiner noted that although the Veteran's service treatment records were significant for pelvic fractures and related trauma, there was no evidence that the Veteran's schwannoma, which appeared more than 25 years following his separation from service, was caused by any event or incident during service.  The examiner further found that the Veteran lost hearing on his left side following his first surgery addressing his brain tumor in 1995.  

The Veteran received an examination addressing his left ear hearing loss in June 2015, at which time the examiner opined that the Veteran's disability was not at least as likely as not caused by or the result of an event in service.  As a rationale for this opinion, the examiner noted that the Veteran's in-service audiometric examinations showed normal thresholds without evidence of a shift.  The Veteran had an acoustic neuroma removed in 1995.  The Veteran's current hearing loss was inconsistent with acoustic trauma in the left ear.

The Veteran received an examination of his left eye disability in June 2015, at which time the examiner diagnosed the Veteran with neurotrophic keratopathy and opined that it was most likely that the Veteran's left eye disability resulted from a cranial nerve palsy that ultimately caused neurotrophic keratopathy resulting from the Veteran's brain tumor and surgeries.  

Thus, the Board finds that the evidence demonstrates clearly that the Veteran first sought treatment for a brain tumor in 1995, and he developed left ear hearing loss and a left eye disability as a result of this tumor and the surgeries that treated it.

To the extent that the Veteran believes that his claimed disabilities are related to his time in service, the Veteran is considered to be competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is, he would be competent to report experiencing symptoms such as vision impairment, pain, and loss of hearing.  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a brain tumor, left eye disability, and left ear disability, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, it is a complex medical question.  In this case, however, the Veteran has not opined regarding the relationship between his current disability and his active duty service.  To the extent that filing a claim for compensation represents an implicit assertion regarding such a relationship, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a relationship, with greater probative weight than such a lay opinion, because such evidence was provided by medical professionals and concerned the internal functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his claimed disabilities, and it finds that he has not done so.  The record contains no post-service evidence of complaints relating to the Veteran's claimed disabilities until 1995, approximately 26 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  In 1995, the Veteran asserted that he had experienced symptoms of his disabilities for "several months," which is inconsistent with a finding that the Veteran experienced continuous symptoms since service.  Additionally, the Board notes that in certain treatment records preceding the Veteran's 1995 diagnosis, the Veteran denied experiencing symptoms associated with his claimed disabilities.  For example, in March 1984, the Veteran denied experiencing symptoms of headache, tinnitus, and blurring of vision.  While these facts are not dispositive on their own, they are factors that weigh against the Veteran's claim.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's disabilities were not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  Because service connection is not granted herein for a brain tumor, service connection may not be established for a left eye or left hear hearing loss disability as secondary to a service-connected disability.  38 C.F.R. § 3.310.

The Board concludes that the weight of the evidence is against service connection for a brain tumor, a left eye disability, and a left ear hearing loss disability, and the Veteran's claims are therefore denied.


ORDER

Service connection for a brain tumor is denied.

Service connection for a left eye disability is denied.

Service connection for a left ear hearing loss disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


